Citation Nr: 1301582	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  10-45 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to September 1969 and from December 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2011, a hearing was held at the RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  


FINDING OF FACT

The service-connected erectile dysfunction does not result in deformity of the penis or loss of any part of the penis.  


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.115b, DC 7520, 7521, 7522 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.   

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In a letter dated in July 2010 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The July 2010 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The initial notice letter was provided before the adjudication of his claim in September 2010.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background

An April 2008 rating decision by the RO granted service connection for erectile dysfunction with a noncompensable rating, effective in January 2008.  Entitlement to special monthly compensation based on loss of use of a creative organ was also granted from January 2008.  The Veteran did not appeal any aspect of those decisions.  

In July 2010, the Veteran requested an increased rating for his erectile dysfunction.  His wife wrote that the Veteran's condition at times made her feel insecure about their relationship.  Even though she knew it was not his fault and was out of his control, a part of her felt he was no longer attracted to her.  That, in turn, made him feel frustrated and inadequate.  She felt that they had lost a very important part of their relationship and that made her feel very sad.  She noted that VA had prescribed medicine for the problem but they did not always work.  It also scared her that due to the Veteran's cardiac issues, he might have a negative reaction, like a sudden drop in blood pressure due to the pills.  She summarized that the condition had negatively impacted their quality of life and relationship.  

The Veteran had a genitourinary examination for VA in August 2010.  It was noted that he had erectile dysfunction associated with diabetes mellitus type II.  He had begun having erectile dysfunction in 2003.  In addition, if he was able to have an erection, it would last no more than 5 minutes.  There were no urinary or kidney problems.  He did suffer impotence and erectile dysfunction.  He was on a diabetic diet.  He was on medication for his erectile dysfunction and took it 1/2 hour before sexual activity.  There had been no trauma or surgery affecting the penis or testicles.  He did not have any local diseases affecting sexual dysfunction.  Vaginal penetration was not possible.  Semen did not enter the bladder during ejaculation.  

On physical examination, 1+ pitting edema was noted.  There were no abnormalities of the penis, testicles, epididymis or spermatic cord.  There was no deformity of the penis.  There was no testicular atrophy.  Skin had a normal feel.  Dorsalis pedis and posterior tibialis pulses were equal and symmetric.  The prostate was slightly enlarged.  There were no fistulas.  There were no residuals of genitourinary disease.  The diagnosis was erectile dysfunction associated with diabetes mellitus, type II.  The examiner commented that the condition did not affect the Veteran's daily activities or occupation; however, it moderately affected his psychological and emotional well being.  

In November 2011, the Veteran and his wife testified before the undersigned Veteran's Law Judge during a hearing held at the RO.  The Veteran testified that he and his wife were unable to have intercourse at any point and it was just a frustrating situation for both of them.  He reported that VA gave him medication for his erectile dysfunction, but he could not take it because he was taking other medication and the combined effect would cause his blood pressure to drop too low.  He reported that he started having problems in approximately 2002; diabetes was diagnosed in 2007; and he had the current problem for 4 years.  He acknowledged that he had no deformity of his penis.  Both the Veteran and his wife presented sworn testimony as to the emotional impact of the dysfunction.  

Discussion

Law requires VA to establish a schedule of ratings of reduction in earning capacity from specific injuries or combinations of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Consequently, the rating schedule provides a 30 percent rating for removal of half or more of the penis (Diagnostic Code (DC) 7520), a 20 percent rating for removal of the glans of the penis (DC 7521), and a 20 percent rating for deformity of the penis with loss of erectile power (DC 7522).  38 C.F.R. § 4.115b (2012).  Where these criteria are not met, a noncompensable rating must be assigned.  38 C.F.R. § 4.31 (2012).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It must be noted that DC 7522 requires deformity with loss of erectile power.  Loss of erectile power by itself does not approximate the criteria for a 20 percent rating under DC 7522.  

In this case, the August 2010 VA examination provides a preponderance of evidence showing that the Veteran does not have a loss of any part of his penis or deformity of his penis.  Further, the Veteran's sworn testimony acknowledged that there is no deformity.  Therefore, the criteria for a compensable evaluation under the rating schedule are not met.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the erectile dysfunction has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has there been deformity of the penis or loss of part of the penis that would meet the criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2012) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2012).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2012).  While the Veteran may disagree, the preponderance of medical evidence shows that the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected erectile dysfunction has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

Although the rating schedule based on industrial impact does not provide compensation for the Veteran's erectile dysfunction and associated problems, Congress did, in fact, recognize that the type of associated problems described by the Veteran and his wife are so significant that they are worthy of compensation.  Therefore, special monthly compensation is paid where there is a loss or loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002).  This benefit has been in effect since 2008.  The Board has carefully considered all applicable law but, on the facts presented in this case, we find no basis for any additional compensation.  


ORDER

A compensable rating for erectile dysfunction is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


